t c summary opinion united_states tax_court edmund douglas roberts petitioner v commissioner of internal revenue respondent docket no 2716-09s filed date edmund douglas roberts pro_se kimberly a kazda for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition_to_tax under sec_6651 after concessions by respondent the issues for decision are whether petitioner is entitled to a charitable_contribution_deduction of dollar_figure and whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner’s mailing address was in california petitioner’s federal_income_tax return was filed in date more than months after it was due for petitioner claimed on schedule a itemized_deductions a dollar_figure cash charitable_contribution which he described as donations to panhandlers and the salvation army and dollar_figure of noncash 2respondent initially disallowed a dollar_figure deduction for local_taxes paid and a dollar_figure deduction for real_estate_taxes by stipulation respondent concedes that petitioner is entitled to these deductions 3on line of the schedule a itemized_deductions petitioner claimed a charitable_contribution_deduction of dollar_figure however this figure appears to be a miscalculation since its components consist of claimed cash gifts of dollar_figure and noncash gifts of dollar_figure thus the correct total gifts to charity claimed by petitioner is dollar_figure charitable_contributions included with his federal_income_tax return was a self-prepared substitute form_8283 noncash charitable_contributions in which petitioner claims to have contributed more than items of property consisting primarily of used clothing but also including among other things towels bedsheets books costume jewelry children’s toys and glass lamps petitioner’s descriptions of the items of property allegedly contributed to charity are vague and include self- assigned estimates of their values petitioner also provided copies of five receipts from goodwill industries goodwill dated january april may september and date only one of the receipts bears a signature indicating that the donated items were received by goodwill and the receipts provide nothing more than vague references to the items allegedly donated eg men’s boots ladies’ clothes men’s clothes boy’s clothes women’s clothing and bags of clothes on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 the deficiency is based on disallowed itemized_deductions respondent’s determination to disallow petitioner’s claimed charitable_contribution_deduction was generally based on respondent’s assertion that petitioner had failed to adequately substantiate the items claimed as charitable_contributions discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances if the taxpayer introduces credible_evidence and establishes that he substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioner has neither asserted that the burden_of_proof has shifted to respondent nor provided adequate substantiation of the alleged charitable_contributions claimed on his federal_income_tax return therefore the burden_of_proof remains with petitioner deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs in general sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 109_tc_258 affd without published opinion 166_f3d_332 4th cir cash charitable_contributions a cash contribution to charity made on or before date in an amount less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution alami el moujahid v commissioner tcmemo_2009_42 sec_1_170a-13 income_tax regs with respect to the claimed dollar_figure of cash contributions to charity petitioner has failed to offer anything more than his self-serving testimony that he made various donations to panhandlers and the salvation army the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence 87_tc_74 petitioner did not offer any canceled 4there are now stricter requirements for cash contributions to charity sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made after date pension_protection_act of publaw_109_280 sec 120_stat_1080 checks receipts or other reliable evidence to substantiate the claimed dollar_figure of cash contributions to charity accordingly we sustain respondent’s determination to deny to petitioner a deduction for the claimed dollar_figure of cash contributions to charity noncash charitable_contributions for charitable_contributions made in property other than cash the value of the contribution is generally the fair_market_value at the time of contribution hewitt v commissioner supra pincite sec_1_170a-1 income_tax regs the fair_market_value of the property contributed is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1 170a- c income_tax regs generally for noncash charitable_contributions of property a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstance sec_1 170a- b income_tax regs the rules are modified however for a contribution of an item of property where the amount claimed or reported as a deduction under sec_170 with respect to such item exceeds dollar_figure sec_1_170a-13 income_tax regs in this respect an item of property is the aggregate amount claimed or reported as a deduction for a charitable_contribution under sec_170 for such items of property and all similar items of property by the same donor for the same taxable_year whether or not donated to the same donee id the phrase similar items of property means property of the same generic category or type such as clothing toys and jewelry sec_1_170a-13 income_tax regs a donor who claims or reports a charitable_contribution_deduction for an item of property that exceeds dollar_figure in value generally must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary to his tax_return on which the deduction for the contribution is first claimed or reported by the donor and maintain records containing inter alia the name and address of the donee organization the date and location of the contribution a description of the property in detail reasonable under the circumstances and the fair_market_value of the property at the time the contribution was made including the method used in determining the fair_market_value sec_1 170a- c income_tax regs see also sec_1_170a-13 income_tax regs the receipts and the self-prepared substitute form_8283 that petitioner submitted to substantiate the noncash charitable_contributions do not meet the statutory requirements petitioner’s substitute form_8283 does not indicate the dates on which the items were allegedly contributed to charity nor does it indicate the identity of any donee organization moreover petitioner has neither attached to his federal_income_tax return nor proffered an appraisal_summary to establish the values of the items allegedly donated in fact when asked how he determined the values of the items reported on his substitute form_8283 petitioner responded that’s determined by looking at going shopping looking at the ads when i purchase clothes cutting it as by some value depending upon the wear when my children were young i would buy the you know i’d buy my daughter a brand-new dress and she’d wear it two or three times and grow out of it so it’d still have a lot of value in it so it depends upon the condition of the materials an estimate furthermore the copies of the five receipts from goodwill neither reconcile with petitioner’s substitute form_8283 nor provide anything more than vague descriptions of the items donated accordingly we find that petitioner has failed to establish by proper and adequate substantiation entitlement to a charitable_contribution_deduction for the noncash items he claims to have donated to charity we therefore sustain respondent’s determination to deny petitioner a deduction for noncash contributions to charity sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure_to_file a return on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 petitioner filed his federal_income_tax return more than months after its due_date petitioner has neither offered any explanation for the tardiness of his federal_income_tax return nor established that he had been granted an extension of time to file thus not only has respondent met his burden of production with respect to the addition_to_tax under sec_6651 but also petitioner has failed to establish that his late-filed federal_income_tax return was due to reasonable_cause and not due to willful neglect accordingly we sustain the sec_6651 addition_to_tax but note that the sec_6651 addition_to_tax computation must be adjusted to reflect respondent’s concessions to reflect the foregoing decision will be entered under rule
